Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 19-38 are pending.  
Applicant’s election without traverse of Group I, claims 19-33, and 38, and species spray drying and montmorillonite, in the reply filed on 5/27/2021 is acknowledged.
Claims 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.
Claims 19-33, and 38 are examined on the merits.




Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 19-33 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

  
            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. , 132 S. Ct. 1289, i01 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).

             Claims 30, 31, and 33 require certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature in Trigonella foenum-graecum.
           Regarding claim 38, the form of a liquid does not result in a markedly different characteristic for the claimed composition because Trigonella foenum-graecum already comprises water in the plant and thus have that same characteristic.

           For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since 

	
	

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19, 21, 30, 31, and 38 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by BALKRISHNA (IN 201302979 I383).  
BALKRISHNA teaches Fruits of Momordica muricata, stems of Tinospora cordifolia, seeds of Trigonella foenum-graecum (thus the claimed plant extract, thus claim 21 is met), seeds of Caesalpinia bonducella and rhizomes of Curcuma longa were crushed separately to obtain coarse powder. 10 g M. muricata powder, 10 g T. cordifolia, T. foenum-graecum, 10 g C. 
BALKRISHNA teaches an extract derived from a combination of at least two plant materials selected from the group consisting of Momordica mjuricata, Tinospora cordifolia, Trigonella foenum graceum, Caesalpinia bonducella, and Curcuma longa (page 4, 1st paragraph).
BALKRISHNA teaches An INDEPENDENT CLAIM is included for preparation of composition by mixing plant materials at ratio of 1:1; extracting the mixture with methanol, ethanol, water, benzene, chloroform, and/or methylene chloride; filtering and drying; and adding shilajit to the dried extract and optionally incorporating excipient(s) (see Abstract). 
BALKRISHNA teaches “c. extracting the mixture using aqueous ethanolic solution in a soxhlet apparatus to obtain an extract of the plant material, and d. filtering the extract of plant material on Whatmann filter followed by drying to remove the solvent to obtain a dried mixture of the plant material” (page 5, last paragraph bridging page 6). 
BALKRISHNA teaches the anti-diabetic composition of the present invention is suitable for oral administration and is in the form selected from the group consisting of a tablet, a capsule, granules, powder (thus particles, thus claim 27 is met) , liquid, a suspension and an emulsion (page 6, 2nd paragraph from the bottom).

Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-27, 30-32, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over BALKRISHNA as applied to claims 19, 21, 30, 31, and 38 above, and further in view of Olsen (US 9107920 B2).
The teachings of BALKRISHNA are set forth above and applied as before.
The teachings of BALKRISHNA do not specifically teach spray-drying or the isolation process in claims 20, and 23-26.
Olsen teaches an extract obtained by a process essentially consisting of the following steps: (a) preparing a mixture of seeds obtained from Trigonella foenum-graecum and aqueous liquid, (b) incubating said mixture for at least 3 hours at a temperature between 0 and 45.degree. C., (c) heating of said mixture for a period of time sufficient to release an embryo from the seeds, and (d) recovering an aqueous liquid extract from mixture, by a method selected among the spray drying (thus the elected species is met) and combinations thereof (see claim 4) (thus claims 20, 24-27 are met).
Olsen teaches Fenugreek is used both as an herb (the leaves) and as the seeds. Fenugreek and products thereof are traditionally used as a demulcent, laxative, lactation stimulant. Fenugreek is a common constituent in the ayurvedic medicine. Fenugreek and products thereof have been proposed for treatment conditions as diverse as alopecia, arthritis, cancer, diabetes (col 1, lines 35-45).
Olsen teaches during the heating of the mixture additional liquid may be added at least once in order to compensate for evaporated liquid and liquid taken up by the plant material. The liquid is heated for at least 5 minutes, such as 10 to 45 minutes, more preferably 20 to 30 minutes, such as 20 minutes. The heating may be terminated when the embryo is released from the seeds (thus claim 23 is met), which is associated with increased viscosity of the mixture (col 3, lines 17-24).
Olsen teaches Phenolics, their antioxidant and antimicrobial activity in dark germinated fenugreek sprouts in response to peptide and phytochemical elicitors; Reena Randhir, et al.; Department of Food Science, Chenoweth Laboratory, University of Massachusetts, Amherst, MA 01003, USA; Apr. 23, 2004. cited by applicant (Title page, 2nd column).
             It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the spray drying method and extraction process (claims 23-26) from Olsen into the composition of BALKRISHNA since Olsen teaches the extract of Fenugreek seed for treating diabetes. Since both of the references teach the extract 
          It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the incubation in step b) is continued until the sprouting is visible since Olsen teaches Phenolics, their antioxidant and antimicrobial activity in dark germinated fenugreek sprouts in response to peptide and phytochemical elicitors. Therefore, one of the ordinary skill in the art would have been motivated to incubate till sprouting is visible so as to maximum the antioxidant and antimicrobial activity in Fenugreek seed.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 19-33, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over BALKRISHNA and Olsen as applied to claims 19-27, 30-32, and 38 above, and further in view of Qiao (CN 104940159 A).
The teachings of BALKRISHNA and Olsen are set forth above and applied as before.
The teachings of BALKRISHNA and Olsen do not specifically teach bentonite comprises 50% by weight or more of smectite.
Qiao teaches Metformin hydrochloride sustained-release tablet and preparing method and application thereof (see Title). Qiao teaches the invention relates to a metformin hydrochloride sustained-release tablet and a preparing method and application thereof. The metformin hydrochloride sustained-release tablet is composed of a tablet core medicated layer, a tablet core 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use 50% by weight or more of smectite from Qiao into the composition of BALKRISHNA since Qiao teaches the montmorillonite composite made by modifying montmorillonite through the polyethylene glycol 400 serves as a sustained-release material, and the application of releasing the metformin hydrochloride slowly through creative excipient selection and an optimized excipient proportion. Therefore, one of the ordinary skill in the art would have been motivated to use 50% by weight or more of smectite to achieve a sustained-release material for treating diabetes. Since both of the references teach treating diabetes with bentonite/smectite, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.

	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655